Case 9:20-cv-80954-DMM Document 48 Entered on FLSD Docket 11/23/2020 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   PALM BEACH DIVISION
                                  Case No. 9:20-cv-80954-DMM

  SL MONROE, SR, and other similarly                 )
  situated individuals,                              )
                                                     )
                 Plaintiff,                          )
                                                     )
  v.                                                 )
                                                     )
  DELPHI BEHAVIORAL HEALTH                           )
  GROUP, LLC, d/b/a The Palm Beach                   )
  Institute, PALM BEACH RECOVERY,                    )
  LLC, and DOMINIC SIRIANNI,                         )
                                                     )
                 Defendants.                         )
                                                     )

                        PLAINTIFF’S RESPONSE IN OPPOSITION TO
                           DEFENDANTS’ MOTIONS IN LIMINE

         Plaintiff, SL MONROE, SR (“Plaintiff”), by and through undersigned counsel, hereby files

  this response in opposition to the Motions in Limine filed by the Defendants DELPHI

  BEHAVIORAL HEALTH GROUP, LLC, d/b/a The Palm Beach Institute, PALM BEACH

  RECOVERY, LLC, and DOMINIC SIRIANNI (collectively, “Defendants”), and in support,

  alleges as follows:

                                         INTRODUCTION

         Plaintiff was employed by Defendants as a Behavioral Health Technician from

  approximately July 20, 2018 through April 1, 2020. During his employment, Plaintiff worked on

  average approximately 50 hours per week and was paid on average approximately $15.25 per hour.

  However, Defendants did not pay Plaintiff for all hours Plaintiff worked in excess of 40 per week.

  On or about April 1, 2020, Plaintiff was unlawfully terminated because he complained to

  Defendants about unpaid wages.
Case 9:20-cv-80954-DMM Document 48 Entered on FLSD Docket 11/23/2020 Page 2 of 7




         On June 17, 2020, Plaintiff brought a three-count complaint against Defendants, alleging:

  (1) unpaid overtime wages against the Corporate Defendants in violation of the Fair Labor

  Standards Act (“FLSA”); (2) unpaid overtime wages against the Individual Defendant in violation

  of the FLSA; and (3) retaliatory discharge against the Corporate Defendants in violation of the

  FLSA. The Defendants filed their Motions in Limine on or about November 9, 2020, in which

  they seek to exclude eight forms of evidence from being introduced at trial. For the foregoing

  reasons, each Motion should be denied.

                                     STANDARD OF REVIEW

         The purpose of a motion in limine is to “allow the trial court to rule in advance of trial on

  the admissibility and relevance of certain forecasted evidence.” King v. Cessna Aircraft Co., No.

  03-20482-CIV, 2010 WL 1839266, at *9 (S.D. Fla. May 6, 2010). The Federal Rules of Evidence

  govern the admissibility of evidence and require that evidence be relevant to be admissible. Fed.

  R. Evid. 402. Evidence is relevant if it has “any tendency to make the existence of any fact that is

  of consequence to the determination of the action more probable or less probable than it would be

  without the evidence.” Reno v. Bossier Par. Sch. Bd., 520 U.S. 471, 487 (1997).

                                    MEMORANDUM OF LAW

     A. First Motion in Limine: “Me Too” Evidence

         Plaintiff should not be precluded from introducing evidence and eliciting testimony

  regarding Defendants’ failure to pay other employees overtime wages. In their Motion, Defendants

  cite to Anderson v. WBMG-42, claiming that the case stands for the notion that evidence of an

  employer’s conduct towards another employee is not relevant to an individual claim. Anderson v.

  WBMG-42, 253 F.3d 561 (11th Cir. 2001). However, this case dealt with discrimination matters

  relating to Title VII, 42 U.S.C. § 2000(e) et seq., and 42 U.S.C. § 1981. Id. Instead, Anderson did
Case 9:20-cv-80954-DMM Document 48 Entered on FLSD Docket 11/23/2020 Page 3 of 7




  not deal with matters relating to wage disputes under the FLSA. As such, the Defendants have not

  sufficiently supported their argument that the so-called, “me too” evidence should be precluded in

  claims under the FLSA. In fact, “me too” evidence is relevant because it shows that the Defendants

  had notice of the FLSA's requirements and establishes that the Defendants willfully violated the

  FLSA. Accordingly, the Defendants’ Motion should be denied.

      B. Second Motion in Limine: Testimony or Evidence Related to an Alleged Hostile Work
         Environment

          Whether or not the Plaintiff experienced a hostile work environment is relevant to the

  Plaintiff’s claim brought pursuant to the FLSA’s anti-retaliation and discrimination provision. 29

  U.S.C. § 215(a)(3) provides that it shall be unlawful for any person “to discharge or in any manner

  discriminate against any employee because such employee has filed any complaint or instituted or

  caused to be instituted any proceeding under or related to [the FLSA], or has testified or is about

  to testify in such proceeding . . . .” As a preliminary matter, Defendants fail to identify the specific

  instances of hostile work environment it seeks to prevent the introduction of. Secondly, any

  evidence of a hostile work environment is related to the Plaintiff’s claim brought pursuant to the

  FLSA’s anti-retaliation and discrimination provision because the hostile work environment may

  have been caused by Plaintiff’s complaints of unpaid wages, and because the hostile work

  environment is evidence of retaliatory discharge and discrimination. Accordingly, the Defendants’

  Motion should be denied.

      C. Third Motion in Limine: Evidence Based on Rumor

          Defendants wrongfully assert that any testimony based on rumor must be made

  inadmissible. However, the statements that Defendants reference as alleged “rumors” in their

  Motion should not be precluded because Courts have found that evidence of rumors may be

  admissible to prove the fact that the rumors existed. See Jamar v. Jacobs Tech., Inc., 2012 U.S.
Case 9:20-cv-80954-DMM Document 48 Entered on FLSD Docket 11/23/2020 Page 4 of 7




  Dist. LEXIS 143655, *8 (N.D. Ala. 2012). In Jamar, the court found that the rumors alleged by

  the plaintiff were not relevant and, even if they were relevant, the danger of unfair prejudice

  substantially outweighed the probative value. Id. However, unlike in Jamar, the evidence in the

  present case is relevant because the three examples cited by Defendants all specifically relate to

  either wage and overtime issues or the pretextual reasons for termination. Such evidence will not

  be presented to prove the truth of the matter asserted, but instead, to prove the fact that the rumors

  existed. Additionally, there is significant probative value because the alleged rumors are vital to

  Plaintiff’s claim brought pursuant to 29 U.S.C. § 215(a)(3).

         Defendants also wrongfully allege that statements made amongst employees, and

  statements made by Plaintiff to other employees that he was not paid overtime wages is both

  hearsay and hearsay within hearsay. However, this argument is ill-founded, as any such statements

  may be offered for another purpose other than to prove the truth of the matter asserted (e.g., to

  establish Defendants’ knowledge of its obligations under the FLSA, or to show Defendants’

  motive, plan, or intent to wrongfully discharge Plaintiff). As such, Plaintiff should not be precluded

  from introducing evidence based on rumor, statements made amongst other employees, or

  statements made by Plaintiff to other employees.

     D. Fourth Motion in Limine: Evidence Related to Emotional Distress

         The Defendants seek to exclude any evidence relating to any alleged emotional distress

  that the Plaintiff has faced. The Defendants cite to a case that stands for the notion that emotional

  distress is not available under the FLSA. See Bolick v. Brevard County Sheriff’s Dep’t, 937 F.

  Supp. 1560, 1566 (M.D. Fla. 1996). However, that ruling was subsequently followed by another

  case that led to a different conclusion. See Vaccaro v. Custom Sounds, Inc., 2010 U.S. Dist. LEXIS

  28188, *17-18 (M.D. Fla. 2010) (finding that “compensatory damages for emotional distress can
Case 9:20-cv-80954-DMM Document 48 Entered on FLSD Docket 11/23/2020 Page 5 of 7




  be awarded in FLSA cases.”). Accordingly, Plaintiff should not be precluded from introducing

  evidence related to any alleged emotional distress.

     E. Fifth Motion in Limine: Other Documents and Evidence

         If evidence is not clearly inadmissible, evidentiary rulings must be deferred until trial.

  Stewart v. Hooters of America, Inc., 2007 U.S. Dist. LEXIS 44057, *1 (M.D. Fla. 2007). Here, the

  Defendants seek to exclude all evidence not produced during discovery. However, courts have

  been reluctant to grant such an overarching request. See Santiago v. Sanders, 2015 U.S. Dist.

  LEXIS 188987, *18 (S.D. Fla. April 16, 2015) (denying a motion in limine to exclude the use of

  documents not previously produced at trial because it is “unknown what documents, if any” a party

  may use for rebuttal or impeachment purposes); See also Indus. Eng’g & Dev. V. Static Control

  Components, Inc., 2014 U.S. Dist. LEXIS 141823, *20 (M.D. Fla. 2014) (denying a motion in

  limine that sought to exclude documents not produced in discovery, because such a “blanket pre-

  trial order is improper.”). The Defendants’ vague request is unduly burdensome on the Plaintiff

  and is not clearly inadmissible.

     F. Sixth Motion in Limine: Matters Plaintiff was Unable to Recall

         Plaintiff should not be punished due to his inability remember specific, detailed facts at his

  deposition. As a preliminary matter, Defendants make the unsubstantiated allegation that “Plaintiff

  was purposely and intentionally evasive,” without any supporting evidence. However, what must

  instead be examined is that Plaintiff was understandably unable to provide the exact amount of

  hours he worked for each and every week while employed by Defendants. As stated in the

  Complaint, Plaintiff has alleged that he worked on average approximately 50 hours per week, but

  was not compensated at the lawful overtime rate. Furthermore, despite Plaintiff’s inability to

  remember this precise information at his deposition, Plaintiff may use any writing or other matter
Case 9:20-cv-80954-DMM Document 48 Entered on FLSD Docket 11/23/2020 Page 6 of 7




  to refresh his memory of such at trial. See Fed. R. Evi. 612. Alternatively, Defendants may likewise

  attempt to impeach Plaintiff at trial. Accordingly, it would be unfairly prejudicial to the Plaintiff

  to preclude him from testifying at trial to something that he might not have been able to recall

  during his extensive deposition.

     G. Seventh Motion in Limine: Relative Size and Financial Condition of the Parties

            Defendants should not be entitled to exclude Plaintiff from presenting evidence,

  statements, or arguments related to the financial condition of Defendants. Such a determination

  should instead be left for the Court when it is offered at trial. See Goussen v. Mendez Fuel Holdings

  LLC, 2018 U.S. Dist. LEXIS 190547, * (S.D. Fla. Nov. 7, 2018) (“To the extent that Plaintiff seeks

  to paint a picture of Defendants’ general financial condition, the Court will determine the

  admissibility of such evidence when it is offered at trial.”) (internal quotations omitted).

  Accordingly, the Defendants’ Motion should be denied.

     H. Eighth Motion in Limine: Specific Comments

            The Plaintiff should not be precluded from arguing that the jury should send a message or

  to act as the community. Arguments to the jury that include such language have been found to be

  permissible. See Tiller v. Ford Motor Co., 2006 U.S. Dist. LEXIS 4196, *46 (M.D. Fla. 2006)

  (denying defendant’s motion in limine to exclude plaintiff from asking the jury to “send a

  message” or act as “the conscience of the community.”). Accordingly, the Motion should be

  denied.

                                            CONCLUSION

            Accordingly, Defendants Motion in Limine should be denied, and Plaintiff should be

  awarded any relief the Court may deem just and proper.
Case 9:20-cv-80954-DMM Document 48 Entered on FLSD Docket 11/23/2020 Page 7 of 7




   Dated: November 23, 2020.           Respectfully submitted,

                                        Aron Smukler
                                        Aron Smukler, Esq. (FBN: 297779)
                                        E-mail: asmukler@saenzanderson.com
                                        SAENZ & ANDERSON, PLLC
                                        20900 NE 30th Avenue, Ste. 800
                                        Aventura, Florida 33180
                                        Telephone: (305) 503-5131
                                        Facsimile: (888) 270-5549

                                        Counsel for Plaintiff
